DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 23 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 5, 8, and 10-11 are objected to because of the following informalities:
	Claim 1 line 11 reads: “which sleeve”. This should be corrected to read - - the sleeve - -. 
	Claim 5 line 2 reads: “spring element”. This should be corrected to read - - the spring element - -. 
Claim 8 line 12 reads: “which pin”. This should be corrected to read - - the pin - -. 
Claim 10 line 3 reads: “my waist”. This should be corrected to read - - a waist - -. 
Claim 11 line 4 reads: “the latching arrangement”. This should be corrected to read - - a latching arrangement - -. 
Claim 11 line 7 reads: “the pawl”. This should be corrected to read - - a pawl - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rear” in claim 4 is used by the claim to mean “the front,” while the accepted meaning is “the back part of something.” The term is indefinite because the specification does not clearly redefine the term. Applicant uses the phrase “bounded in the direction of the rear end by the pawl” in claim 4. However, Applicant’s drawings show the opposite. The biasing region, region where spring element 10 is located, is bounded to the front direction by the pawl 9, not to the rear. Therefore, it is interpreted that Applicant has made a mistake, and intended the claim to read “…bounded in the direction of the front end by the pawl…”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over SieMatic (DE 2701833 A1).
Regarding claim 1, SieMatic discloses a receiving device (see Figs. 2 and 4) for receiving a pin (1) for mechanically joining two materials (2 and 4), wherein the receiving device has an elongate shape formed along an axis of extension (see Fig. 2), wherein 
the receiving device has at a front end a barb arrangement (see A in annotated Figure 2 below) for anchoring the receiving device in a bore in a material (see Fig. 4), wherein the barb arrangement has a main body (see B in annotated Figure 2 below), surrounding the axis of extension, with spreading elements protruding radially from the main body (see Fig. 2), which spreading elements are configured such that, when the barb device is pressed into the bore, they exert a hooking effect to inhibit the release of the barb arrangement from the bore (see Figs. 2 and 4), 
the receiving device has a sleeve (see C in annotated Figure 2 below) for receiving the pin, which sleeve surrounds the axis of extension, is connected to the barb arrangement and is accessible from a rear end (see Fig. 4) located opposite the front end (end containing A), and 
the sleeve has a biasing arrangement (see D in annotated Figure 4 below) for biasing the pin (see Fig. 4) in the direction of the front end, wherein the sleeve is configured such that the biasing arrangement has a spring element (D seen in annotated Figure 2 below) which is configured to interact with a belly region (1b and 1c) of the pin (see Fig. 4), 
when the pin is inserted, the spring element pushes against the pin by way of a force acting radially relative to the axis of extension (see Fig. 4), 
by virtue of the interaction of the spring element with the belly region, an axial force acting along the axis of extension towards the front end is generated on the pin (see Fig. 4), and 
in response to the axial force, the pin is pushed into the sleeve along the axis of extension towards the front end within a biasing section on the sleeve (see Fig. 4).

    PNG
    media_image1.png
    419
    326
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.

    PNG
    media_image2.png
    321
    477
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.

    PNG
    media_image3.png
    457
    342
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 4.
Regarding claim 2, SieMatic discloses wherein the sleeve has a latching arrangement (see E in annotated Figure 4 below) which isAttorney Docket No. BKP-0212PUS 1Preliminary Amendment Page 5 of 10configured to cooperate with an edge of the pin (see F in annotated Figure 1 below), wherein a cooperation of the latching arrangement with the edge enables the pin to be inserted into the sleeve in the direction of the front end but inhibits it from being pulled out in the direction of the rear end (see Figs. 1-2 and 4).

    PNG
    media_image4.png
    449
    343
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 4.

    PNG
    media_image5.png
    496
    527
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 1.
Regarding claim 3, SieMatic discloses wherein the latching arrangement has a pawl (E seen in annotated Figure 4 above), wherein the pawl is biased towards the axis of extension such that it enables the pin to be inserted into the sleeve in the direction of the front end but, by engaging in the edge (F), inhibits it from being pulled out in the direction of the rear end (see Fig. 4), wherein the latching arrangement (E) is arranged closer than the biasing arrangement (D) to the front end (see Figs. 2 and 4).
Regarding claim 4, SieMatic discloses wherein the sleeve (see Fig. 2) is configured such that the biasing section (D) on the sleeve is bounded in the direction of the front end by the pawl (E seen in annotated Figure 4 above), which acts as a stop for the edge when the pin is inserted (see Fig. 4, and see 35 U.S.C. 112 rejection above for claim 4).
Regarding claim 5, SieMatic discloses wherein spring element (D) forms the latching arrangement of the sleeve (see Fig. 2) and is configured to cooperate with the edge of the pin (F seen in annotated Figure 1 above), wherein the spring element is biased towards the axis of extension such that said spring element enables the pin to be inserted into the sleeve in the direction of the front end but, by cooperating with the edge, inhibits it from being pulled out in the direction of the rear end (see Fig .4).
Regarding claim 7, SieMatic discloses wherein the spring element (D) is designed as a resilient lever element (see Fig. 4) which extends along the axis of extension and which is configured such that, when the pin (1) is inserted in the sleeve, a region of the lever element projecting from the sleeve pushes radially against the belly region (1b and 1c) of the pin (1), wherein the biasing arrangement (D) has two resilient lever elements (see annotated Figure 4 above) which are located opposite one another (see Fig. 3) and extend along the axis of extension and which are configured such that, when the pin is inserted in the sleeve, a region of each lever element projecting from the sleeve pushes radially against the belly region of the pin (see Fig. 4).
Regarding claim 8, SieMatic discloses a plug-in device (see Fig. 5) for plugging into a receiving device (see Fig. 2) for mechanically joining two materials (2 and 4), wherein the plug-in device has an elongate shape formed along a plug-in axis (see Fig. 5), wherein 
the plug-in device has at a front end a barb arrangement (see G in annotated Figure 5 below) for anchoring the plug-in device in a bore in a material (see Fig. 1), wherein the barb arrangement has a main body, surrounding the plug-in axis, with spreading elements protruding radially from the main body (see Fig. 5), which spreading elements are configured such that, when the barb device is pressed into the bore, they exert a hooking effect to inhibit the release of the barb arrangement from the bore (see Fig. 5), 
the plug-in device has at a rear end, located opposite the front end, a pin (1) for insertion into a sleeve (see Figs. 1 and 4), which pin surrounds the plug-in axis and is connected to the barb arrangement (see Fig. 5), and 
the pin has a belly region (located between H and I seen in annotated Figure 5 below) which surrounds the plug-in axis (see Fig. 5) and which is dimensioned and shaped such that, when the pin is inserted in the sleeve, the belly region enters into interaction with a spring element (E seen in annotated Figure 4 above) of the sleeve (see Fig. 2) such that, as a result of the spring element being pushed against a contact face of the belly region by way of a force actingAttorney Docket No. BKP-0212PUS 1 Preliminary AmendmentPage 7 of 10radially relative to the plug-in axis, an axial force acting along the plug-in axis towards the rear end is generated on the pin (see Fig. 4 for example).

    PNG
    media_image6.png
    589
    760
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 5.

    PNG
    media_image7.png
    375
    545
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 5.
Regarding claim 9, SieMatic discloses wherein the belly region of the pin (located between H and I seen in annotated Figure 5 above) is designed such that the contour of the belly region has a trapezoidal, pyramid-shaped or tubular bulge which has roundings (see NOTE below).
NOTE: The belly region has tubular bulges that are round in section along the longitudinal direction.
Regarding claim 10, SieMatic discloses wherein the belly region of the pin (located between H and I seen in annotated Figure 5 above) has a waist (1c) with a waist diameter which is defined in relation to the plug-in axis, and a belly end (location of I) with a maximum belly diameter which is located at a distance from the waist along the plug-in axis (see Fig. 5), wherein 
the maximum belly diameter is larger than the waist diameter (see Fig. 5), 
the belly end is arranged closer than the waist to the rear end of the plug-in device (see Fig. 5), and 
a distance between the waist and the belly end defines a biasing section on the pin, as a result of which, when the pin is inserted in the sleeve, the spring element (E seen in annotated Figure 4 above) cooperates with the belly region (see Fig. 4) such that a smaller axial force towards the rear end of the plug-in device is generated when the spring element interacts with the waist than when the spring element interacts with the belly end (see Fig. 4).
Regarding claim 11, SieMatic discloses wherein the pin has an edge (see annotated Figure 5 below) which surrounds the plug-in axis and which is configured such that, when the pin is inserted in the sleeve, the latching arrangement of the sleeve engages in the edge such that the plug-in device is inhibited from being pulled out of the sleeve in the direction of the front end of the plug-in device (see Fig. 4), wherein the spring element (E seen in annotated Figure 4 above) or the pawl provides the function of the latching arrangement and the edge cooperates with the spring element (see Fig. 4) or the pawl.

    PNG
    media_image8.png
    356
    583
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 5.
Regarding claim 12, SieMatic discloses wherein the edge provides an edge face (see annotated Figure 5 above) in the direction of the front end of the plug-in device (see Fig. 5), wherein 
a normal to the edge face is oriented substantially parallel to the plug-in axis, and/or an outer diameter of the edge, in relation to the plug-in axis, is larger than the belly diameter (see Fig. 5).
Regarding claim 13, SieMatic discloses wherein the edge (see annotated Figure 5 above) is formed directly adjacent to the belly region (belly is located between H and I seen in annotated Figure 5 above, see Fig. 5), wherein the edge adjoins the belly end, and the edge, or the edge face, is provided to cooperate with the spring element of the sleeve (see Figs. 4-5).
Regarding claim 14, SieMatic discloses wherein the plug-in device (see Fig. 5) has a stop (1a) which surrounds the plug-in axis and which has a stop face, provided in the direction of the front end of the plug-in device, for limiting an insertion depth for the plug-in device (see Fig. 5), wherein 
a normal to the stop face is oriented substantially parallel to the plug-in axis, and/or an outer diameter of the stop, in relation to the plug-in axis, is larger than the belly diameter (see Fig. 5), or is larger than the outer diameter of the edge, wherein the stop is arranged between the barb arrangement and the pin (see Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over SieMatic (DE 2701833 A1) in view of Ferrari (US 5,468,109 A).
Regarding claim 6, SieMatic discloses the receiving device (see Fig. 2), but does not expressly disclose as claimed wherein the receiving device is made of plastic or, glass fibre reinforced plastic.
However, Ferrari teaches a receiving device of a two piece connector that is made of plastic (see Column 4 lines 29-31 of attached merged translation) in order to provide a lightweight receiving device made from a low cost material. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving device of SieMatic, with Ferrari, such that it comprises a receiving device of a two piece connector made of plastic (see Column 4 lines 29-31 of attached merged translation) in order to provide a lightweight receiving device made from a low cost material. 
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over SieMatic (DE 2701833 A1).
Regarding claim 15, SieMatic discloses a joining system for mechanically joining two materials (2 and 4), comprisingAttorney Docket No. BKP-0212PUS 1 
Preliminary AmendmentPage 9 of 10a receiving device (see Fig. 2) according to claim 1 having a sleeve which surrounds an axis of extension and which is designed to receive a pin (see Fig. 5), and 
a plug-in device (see Fig. 5) having the pin (1) wherein the joining system is configured such that, when the pin is inserted in the sleeve (see Fig. 4), the pin is clamped to the sleeve in the axial direction in relation to the axis of extension (see Fig. 4), wherein the pin and the sleeve are pushed axially against one another along a common biasing section (section containing D seen in annotated Figure 4 above), 
wherein the receiving device and the plug-in device are tailored to one another (see Fig. 4), but does not expressly disclose as claimed that the length of the biasing section is at least 0.5 mm, wherein the length of the biasing section is between 1 to 2 mm.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the length of the biasing section) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joining system of SieMatic, such that it comprises a biasing section of at least 0.5 mm, and between 1 to 2 mm, in order to provide a biasing section with enough length to sufficiently engage when the pin and sleeve are connected, without providing an excessively long connector that would require deep predrilled holes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAH/Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678